Citation Nr: 0725541	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to September 28, 2006, and an initial rating in excess 
of 20 percent effective September 28, 2006, for low back 
strain with degenerative changes.  

2.  Entitlement to an initial compensable rating prior to 
September 28, 2006, and an initial rating in excess of 10 
percent effective September 28, 2006, for residuals of 
fractures of the right ring and little fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, had active duty service 
from October 1996 to December 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In January 2005, the veteran and his spouse testified at a 
videoconference Board hearing.  In April 2005, the Board 
remanded the case to the RO for further development of the 
claims.  Then, in a December 2006 rating decision, the RO 
granted a 20 percent rating for the low back strain and a 10 
percent rating for the residuals of fractures of the right 
ring and little fingers, both effective September 28, 2006.  
The veteran continued his appeal for higher ratings.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2006, the veteran filed a claim for post-traumatic 
stress disorder, and the Board hereby refers this matter to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period prior to September 28, 2006, the low back 
strain with degenerative changes is manifested by lumbosacral 
pain, slight limitation of motion (100 degrees of forward 
flexion, 20 degrees of extension, 30 degrees of right lateral 
flexion and 35 degrees of left lateral flexion, and 45 
degrees of right rotation and 50 degrees of left rotation), 
and X-ray findings of minimal narrowing of the L5-S1; there 
is no objective evidence of muscle spasm, loss of lateral 
spine motion, abnormal mobility on forced motion, 
intervertebral disc syndrome productive of moderate 
impairment, or incapacitating episodes requiring a medical 
prescription for bed rest.

2.  For the period beginning September 28, 2006, the low back 
strain with degenerative changes is manifested by lumbosacral 
pain, moderate limitation of motion (35 degrees of forward 
flexion, 10 degrees of extension, 20 degrees of right and 
left lateral flexion, and 20 degrees of right and left 
rotation), and X-ray findings of narrowing of L5-S1 disk 
space; there is no objective evidence of listing of the whole 
spine to the opposite side, loss of lateral motion, abnormal 
mobility on forced motion, intervertebral disc syndrome 
productive of severe impairment, or incapacitating episodes 
requiring a medical prescription for bed rest.  

3.  For the period prior to September 28, 2006, the residuals 
of fractures of the right ring and little fingers are 
manifested by full motion of all fingers, slightly reduced 
grasp strength, and a hand that is adapted for full use.  

4.  For the period beginning September 28, 2006, the 
residuals of fractures of the right ring and little fingers 
are manifested by decreased grip strength, some weakness of 
the hand on repetitive motion, and decreased range of motion 
without obvious ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent prior to September 28, 2006, and for an initial 
rating in excess of 20 percent effective September 28, 2006, 
for a low back strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
prior to and on September 23, 2002), and Diagnostic Codes 
5237, 5242, 5243 (effective on September 26, 2003).

2.  The criteria for an initial compensable rating prior to 
September 28, 2006, and for an initial rating in excess of 10 
percent effective September 28, 2006, for residuals of 
fractures of the right ring and little fingers have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a Diagnostic Codes 5223, 5227 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claims of service connection for low 
back sprain and fracture in the right hand.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claims for a 
higher rating.  Dingess at 19 Vet. App. 473.

Notwithstanding the foregoing, the Board notes that the RO 
did provide post-adjudication VCAA notice by letter, dated in 
April 2005.  Such notice advised the veteran of what was 
required to prevail on his claims for higher initial ratings; 
what specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit 
evidence in his possession that pertained to the claims.  

As for content of this VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim, except for the degree 
of disability assignable and effective date for the 
disability). 

To the extent that the VCAA notice about degree of disability 
assignable and the effective date for the claims was not 
provided, as the claims are denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Moreover, as to the higher rating claims, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claims, and any deficiency as to VCAA 
compliance regarding these claims is rendered moot.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).   

Moreover, to the extent that the VCAA notice in April 2005 
came after the initial adjudication of the claims, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  Nevertheless, any 
procedural defect was essentially cured without prejudice to 
the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing before the undersigned.  As the timing error did not 
affect the essential fairness of the adjudication of the 
claims, the presumption of prejudicial error as to any timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned in 
January 2005.  The RO has obtained the veteran's service 
medical records and VA medical records.  The veteran has 
submitted some private chiropractic records but has not 
identified any other relevant evidence for the RO to obtain 
on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims for a higher rating.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in July 2003 and September 2006, specifically to 
evaluate the service-connected disabilities at issue.  The 
veteran has not contended, nor is there any record in the 
file to show, that there has been a material change in the 
disabilities since the September 2006 examination to warrant 
a reexamination.  38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

II.  Merits of the Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected disorders warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A.  Low Back Strain

The service-connected low back strain with degenerative 
changes has been rated as follows:  10 percent disabling from 
the time service connection was established in December 2002 
until September 28, 2006; and 20 percent disabling effective 
September 28, 2006, the date of a VA examination.  The low 
back disability has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, prior to a change in the regulatory 
criteria, and under the current regulatory criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

During the period considered in the veteran's appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  When the rating criteria are 
amended during the course of the appeal, the Board considers 
both the old and the current schedular criteria because, 
should a higher rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  VAOPGCPREC 3-2000.  

The record is not entirely clear on the issue of whether or 
not the veteran's service-connected low back strain with 
degenerative changes incorporates disc disease.  In any case, 
the Board will consider the evaluation criteria relevant to 
disc disease.  

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 10 percent rating is warranted where lumbosacral 
strain is manifested by characteristic pain on motion.  A 20 
percent rating requires lumbosacral strain with muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in the standing position.  A 40 percent rating 
is warranted for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  

Under the "old" rating criteria for evaluating limitation 
of motion of the lumbar spine, slight limitation of motion 
warrants a 10 percent rating, moderate limitation of motion 
warrants a 20 percent rating, and severe limitation of motion 
warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under the "old" rating criteria for rating intervertebral 
disc syndrome, a 10 percent rating is warranted when the 
intervertebral disc syndrome is mildly disabling; a 20 
percent rating is warranted when the intervertebral disc 
syndrome is moderately disabling with recurring attacks; and 
a 40 percent rating is warranted when the intervertebral disc 
syndrome is severely disabling with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002). 

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same, despite other revisions to the 
rating criteria that were made effective on September 23, 
2002.  

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is rated based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
rating.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months warrants a 20 percent 
rating.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

This revised code has accompanying notes.  Note (1): For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3): If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  An 80 percent 
evaluation requires complete paralysis.  When there is 
complete paralysis the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 
8720.

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Effective September 26, 2003, the criteria for rating 
lumbosacral strain and degenerative arthritis of the spine 
were revised.  Under revised or current version, a 10 percent 
rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (effective September 26, 
2003). 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine has 
accompanying notes, of which the pertinent ones are as 
follows.  Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (3): In exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4): Round each range of motion 
measurement to the nearest five degrees.  Note (5): For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.  The former 
rating formula has been cited in the preceding paragraphs, 
and the latter formula consists essentially of that criteria 
for evaluating intervertebral disc syndrome that was revised 
effective on September 23, 2002, which has been cited herein 
above, although the criteria is now found in 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (effective September 26, 2003).

Period Prior to September 28, 2006

The Board finds that the veteran's low back strain does not 
meet the criteria for a rating in excess of 10 percent prior 
to September 28, 2006, under the "old" Diagnostic Codes 
5292, 5295, and 5293 (effective prior to September 26, 2003).  
The medical evidence does not reflect moderate limitation of 
motion, muscle spasm on extreme forward bending, loss of 
lateral spine motion, abnormal mobility on forced motion, 
moderately disabling intervertebral disc syndrome, or 
incapacitating episodes requiring bedrest and treatment 
prescribed by a physician of at least two weeks' total 
duration.  The July 2003 VA examiner observed that the 
veteran's posture and gait were normal.  There was no muscle 
spasm in the back and no weakness in movement.  Forward 
flexion was 100 degrees, extension was 20 degrees, lateral 
flexion was 30 to the right and 35 to the left, and rotation 
was 45 to the right and 50 to the left.  All movements were 
without pain.  Neurological examination was nonfocal with 
intact sensation.  Strength in the lower extremity was normal 
at 5/5 and deep tendon reflexes were symmetrical at 2/4 in 
the patellar and Achilles tendons.  Straight leg raises were 
negative.  X-rays of the lumbar spine suggested only a 
minimal narrowing of the L5-S1 disc space.  

Private and VA medical treatment records dated from 2003 to 
2005 indicate treatment for a chronic back disorder, to 
include degenerative disc disease and back pain.  A November 
2005 VA X-ray reported unchanged minimal narrowing of L5-S1 
disc space as seen in July 2003.  Neurologic findings on VA 
outpatient records were similar to those found on the 2003 VA 
examination, and do not reflect a disability picture 
consistent with a moderately disabling disc syndrome.  
Additionally, VA outpatient records such as a physical 
therapy report of December 2005 indicate that the lumbar 
range of motion was only slightly limited in all directions, 
although extension and rotation to the right were noted as 
painful.  

The Board has considered the findings of pain with limitation 
of motion on examination; however, in furnishing range of 
motion findings, where applicable, the examiner has in fact 
specifically furnished measurements of lumbar range of motion 
that gave attention to pain.  In short, there is no credible 
objective evidence to show that prior to September 28, 2006, 
pain on use or during flare-ups resulted in additional 
functional limitation to the extent that under the 
limitation-of-motion codes the low back disability would be 
more than 10 percent disabling.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the reasons expressed, the preponderance of the evidence 
is against the claim for a higher rating prior to September 
28, 2006, for low back strain with degenerative changes, 
under the old rating criteria, the rating criteria revised 
effective in September 23, 2002, and the rating criteria 
revised September 26, 2003, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Period Beginning September 28, 2006

The RO in a December 2006 rating decision granted the veteran 
a 20 percent rating for his back disorder, effective 
September 28, 2006, which is the date of his VA examination.  
On that VA examination, the veteran's lumbosacral spine range 
of motion was evaluated to be 20 percent disabling under the 
current Code 5237, for lumbosacral strain.  In reviewing the 
evidence, the Board finds that the veteran does not meet the 
criteria for a rating higher than 20 percent for the period 
beginning September 28, 2006, under either the "old" 
Diagnostic Codes 5292, 5293, and 5295 or under the current 
Diagnostic Codes 5237, 5242, and 5243.  This is so because 
the medical evidence does not demonstrate the following:  
severe limitation of motion, listing of the whole spine to 
the opposite side, loss of lateral motion, abnormal mobility 
on forced motion, severe intervertebral disc syndrome, 
forward flexion 30 degrees or less, ankylosis of the spine, 
or incapacitating episodes requiring bedrest and treatment 
prescribed by a physician of at least four weeks' total 
duration.  

At the time of the September 2006 VA examination, the veteran 
complained of pain and some spasm in back, particularly when 
experiencing flare-ups.  It was reported that although the 
veteran has received manipulative therapy from a 
chiropractor, he has not had incapacitating episodes 
requiring treatment by a physician.  Physical examination 
revealed a normal gait.  On range of motion testing, the 
veteran's lumbar spine had flexion to 35 degrees without 
pain, extension to 10 degrees, rotation in either direction 
to 20 degrees, and lateral flexion in either direction to 20 
degrees.  There was some spasm of the lumbar musculature, but 
on neurologic evaluation no spasm was noted.  There was also 
no atrophy observed.  Neurologically, while reflexes were 
slightly diminished bilaterally at the patellar tendon and 
hypoactive at the ankle (2/3), sensation was normal and 
vibratory sense was preserved.  Although the examiner noted 
some bladder function change, with the veteran's report of 
some difficulty with frequency and on a rare occasion some 
control problems, he indicated that it was not explained by 
the record.  Any neurologic deficit has not medically been 
associated with the service-connected low back strain.  

As concluded by the VA examiner, there has been some 
progression of the veteran's low back symptomatology.  
However, in the Board's view based on consideration of the 
evidence, the medical evidence from September 28, 2006 does 
not reflect a disability picture that is contemplated by the 
criteria for a rating in excess of 20 percent.  

The Board has considered the findings of pain with limitation 
of motion on examination; however, in furnishing range of 
motion findings, the examiner has in fact specifically 
furnished measurements of lumbar range of motion that gave 
attention to pain.  In short, there is no credible objective 
evidence to show that for the period beginning September 28, 
2006, pain on use or during flare-ups resulted in additional 
functional limitation to the extent that under the 
limitation-of-motion codes the low back disability would be 
more than 20 percent disabling.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the reasons expressed, the preponderance of the evidence 
is against the claim for a higher rating effective September 
28, 2006, for low back strain with degenerative changes, 
under the old rating criteria, the rating criteria revised 
effective in September 23, 2002, and the rating criteria 
revised September 26, 2003, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in December 
2002.  Fenderson v. West, 12 Vet. App. 119 (1999).  In that 
regard, the Board finds that the veteran meets the criteria 
for a 10 percent rating, and no higher, prior to September 
28, 2006, and that he meets the criteria for a 20 percent 
rating, and no higher, beginning September 28, 2006.  

B.  Residuals of Fractures of the Right Ring and Little 
Fingers

The veteran's service-connected residuals of fractures of the 
right ring and little fingers have been rated by the RO under 
the provisions of Diagnostic Codes 5223 and 5227.  As the 
veteran is right-handed, the disabilities are deemed to 
affect his "major" extremity.  

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
provides, in pertinent part, the following:

(1) For the long, ring, and little 
fingers (digits III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.   The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the long, 
ring, and little fingers: (i) If both the 
metacarpophalangeal and proximal 
interphalangeal joints of a digit are 
ankylosed, and either is in extension or 
full flexion, or there is rotation or 
angulation of a bone, evaluate as 
amputation without metacarpal resection, 
at proximal interphalangeal joint or 
proximal thereto; (ii) If both the 
metacarpophalangeal and proximal 
interphalangeal joints of a digit are 
ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is 
individually fixed in a favorable 
position; (iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and 
there is a gap of more than two inches 
(5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the 
palm, with the finger(s) flexed to the 
extent possible, evaluate as unfavorable 
ankylosis; (iv) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and 
there is a gap of two inches (5.1 cm.) or 
less between the fingertip(s) and the 
proximal transverse crease of the palm, 
with the finger(s) flexed to the extent 
possible, evaluate as favorable 
ankylosis. . .  

(5) if there is limitation of motion of 
two or more digits, evaluate each digit 
separately and combine the evaluation. 

See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

Under 38 C.F.R. § 4.71a, Diagnostic Code 5223, a 10 percent 
evaluation is warranted for favorable ankylosis of the ring 
and little fingers of the major or minor hand.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, unfavorable or 
favorable ankylosis of the ring or little finger of the major 
or minor hand warrants a noncompensable rating.  The note 
that follows Diagnostic Code 5227 states that it should also 
be considered whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.

Period Prior to September 28, 2006

Service medical records reveal fourth and fifth metacarpal 
fractures of the right hand.  During his July 2003 VA 
examination, the veteran complained that when he gripped 
objects his last two fingers became stuck.  Physical 
examination did not find any shortening, there was no pain on 
gripping the dynamometer and there was no catching of the 
finger.  The veteran had full motion of all fingers and was 
able to touch the tips of all fingers to median transverse 
fold of the palm and approximate each finger to the tip of 
the thumb.  Dexterity was normal, grasp strength was slightly 
reduced per dynamometer (i.e., 95 pounds per square inch 
compared to 121 for normal average).  The examiner opined 
that the hand appeared to be fully adapted for full use.  VA 
medical records from 2003 to 2005 included complaints of 
right hand pain.  During his January 2005 Board hearing, the 
veteran testified that if he wrote for a long period of time, 
his hand became stuck.  

The Board finds that the medical evidence does not show that 
the veteran's residuals of fractures of the right ring and 
little fingers satisfy the criteria for a compensable rating 
prior to September 28, 2006, under Diagnostic Code 5227.  A 
noncompensable rating is the maximum rating available under 
this code, and the above cited evidence does not indicate 
that an amputation is warranted, or that an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  See Diagnostic Code 5227, Note.  The July 2003 VA 
examination report indicated that there was full motion of 
all right hand fingers and that the right hand was fully 
adapted for full use.  Furthermore, a compensable rating 
under Code 5223 is not warranted as the objective evidence 
does not demonstrate that the veteran had favorable ankylosis 
of the ring and littler fingers.  It is also of some note 
that during his VA examination, the veteran was able to touch 
all fingers to the fold of his palm.  

Period Beginning September 28, 2006

At the time of his September 2006 VA examination, the veteran 
complained of weakness, cramping after writing for a short 
time; however, it was indicated that there was no locking.  
Upon physical examination, there was anterior angulation of 
the distal fragment of the fourth metacarpal.  When making a 
fist, there was some shortening of the 4th metacarpal and the 
normal curvature of metacarpals was disrupted in that the 
line between the distal third and distal fifth metacarpal was 
concave rather than convex.  Repeated grip of the right hand 
was slightly less strong than on the left hand.  There was 
some weakness on repetitive motion.  The examiner noted that 
there was no obvious tenderness or pain, or any obvious 
ankylosis.  Yet, in the diagnosis, there was noted to be some 
decreased range of motion with regard to the 4th and 5th 
metacarpals.  The examiner commented that previous X-rays had 
revealed some shortening and anterior angulation of the 4th 
finger.  He noted that there appeared to be decreased 
strength compared to the last examination.  

The Board finds that the medical evidence does not show that 
the veteran's right ring and little finger disabilities 
satisfy the criteria for a rating in excess of 10 percent 
from September 28, 2006.  In a December 2006 rating decision, 
the RO granted the veteran a 10 percent rating for his 
disabilities, effective the date of his VA examination in 
September 2006, under Diagnostic Code 5223, based on the 
findings on examination of anterior angulation of the distal 
fragment of the metacarpal on the ring finger, disruption of 
normal curvature, shortening on attempt at making a fist, and 
slight diminished grip strength.  The veteran is already 
evaluated at the maximum rating allowable under Code 5223, 
for favorable ankylosis of the ring and little fingers.  A 
higher rating is not in order under Diagnostic Code 5219, for 
unfavorable ankylosis, or under the amputation note of 
Diagnostic Code 5227, because the objective evidence on the 
September 2006 VA examination indicated that there was no 
obvious ankylosis.  In any case, there is no medical evidence 
to suggest that the veteran's overall finger disability 
picture is analogous to amputation for consideration under 
the amputation codes.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in December 
2002.  Fenderson v. West, 12 Vet. App. 119 (1999).  In that 
regard, the Board finds that the veteran meets the criteria 
for a noncompensable rating, and no higher, prior to 
September 28, 2006, and that he meets the criteria for a 10 
percent rating, and no higher, beginning September 28, 2006.  


The veteran has asserted that his service-connected back and 
right hand disorders cause additional pain during his work 
day in the postal office sorting and delivering mail.  During 
his January 2005 Board hearing, he testified that he works 
part-time because a full time position is not available.  The 
July 2003 VA examiner commented that the veteran's back pain 
does not limit his ability to work.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorders considered in this decision resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial rating in excess of 10 percent prior to September 
28, 2006, and an initial rating in excess of 20 percent 
effective September 28, 2006, for low back strain with 
degenerative changes are denied.  

An initial compensable rating prior to September 28, 2006, 
and an initial rating in excess of 10 percent effective 
September 28, 2006, for residuals of fractures of the right 
ring and little fingers are denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


